Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/7/2021. Currently claims 1-12, 14-16 and 20 are pending.

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 12/7/2021, with respect to the previous rejection of claims 1-12 under 35 USC 103 as being unpatentable over Cumbie in view of Tran in view of Freeman in view of Centen have been fully considered and are persuasive.  The previous rejections of claims 1-12 under 35 USC 103 have been withdrawn. 
Applicant’s arguments, see pg. 8-9, filed 12/7/2021, with respect to the rejection(s) of claim(s) 14-16 under 35 USC 103(a) as being unpatentable over Cumbie in view of Tran in view of Toth and claim 20 as being unpatentable over Cumbie in view of Tran in view of Centen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Greiser et al (US 20150342496). 

Claim Objections
Claims 1-12 and 20 are objected to because of the following informalities:  

Claim 1 recites the limitation:
“wherein the microcomputer is operable to control the functions of one or more of the nerve sensor, the muscle sensor, the oxygen sensor, or the blood flow sensor”

which should be changed to:“wherein the microcomputer is operable to control the functions of one or more of the nerve sensors, the muscle sensor, the oxygen saturation sensor, or the blood flow sensor”

Regarding claim 20:
Claim 20 recites the limitation
“wherein the microprocessor is operable to synthesize the first diagnostic and the second diagnostic and the captured image of the foot from the image capture device in real time such that one or more of the first diagnostic and the second diagnostic may be view with the captured image of the foot”

Which should be changed to:
“wherein the microprocessor is operable to synthesize the first diagnostic and the second diagnostic and the captured image of the foot from the image capture device and output information that may be correlated between different diagnostic tests in real time such that one or more of the first diagnostic and the second diagnostic may be viewed with the captured image of the foot”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbie et al (US 20090143842) hereafter known as Cumbie in view of Tran et al (US .

Regarding Claim 14:
Cumbie discloses:
A method of treating a user’s foot [see para 29… “method to prevent and treat infections” ], the method comprising:
receiving a foot from a user within a foot bed formed within the foot diagnostic device [see Figs 5-7 which shows a foot placed on element 128 (ie part of the foot bed)];
closing at least one cover over the user’s foot such that a substantial amount of light can no longer reach the user’s foot [see Fig. 7 which shows element 122 which is at least a cover];
initiating multiple stimuli and receiving multiple transmissions of the stimuli as it passes through the user’s foot during a diagnostic test to measure a first and a second diagnostic of the user’s foot stimulus to test at least one diagnostic desired from the user’s foot [see para 38 of Cumbie (see “It may also be programmable for a custom dosage.  The programming can also be used to turn off the light for set periods of time to prevent heat buildup in the unit or in the area being treated or for other reasons.  Heat sensors, voltage sensors or other safety equipment can also be added to protect the user and/or equipment.”) which discloses timing controls and heating controls, this implies transmissions of light and heat (two stimuli) configured to change over periods of time implying the initiation and reception of multiple transmissions over time for and see para 54 of Cumbie… “For example the light could pulse until the nail had a surface temperature of 80 degrees F. and then could alternate pulses and pauses to maintain that temperature throughout treatment.” Pulsing light is at least an initialization of  a stimulus test and see para 54… (“For example the light could pulse until the nail had a surface temperature of 80 degrees F. and then could alternate pulses and pauses to maintain that temperature throughout treatment.” Determining the temperature of a nail is at least a determination of a transmission of pulsed light)]
conveying the diagnostic information to a remote location [see para 199… “The control system could also have the ability to communicate with other device and computers by use of a cable connected to its programming/communications port or via a wireless interface.  Data that can be exchanged may be programming for special treatments (data going from a computer to the unit) or details of treatment given (data going from the unit to a computer)”]
Additionally, Cumbie discloses using the device to increase blood flow in an area of treatment to help improve the body’s natural defenses [see para 26… “The heat and erythema act to increase blood flow in the area being treated thus permitting the natural defenses of the body to act to help clear the infection itself Increasing the blood flow at the epidermis can significantly help the body successfully attach any infection or foreign cells.”] and directing this device to help provide treatment to diabetics [see para 281… “The treatment could also be used after the area has been penetrated to prevent infection.  This would be especially useful for diabetics who have to repeatedly take blood samples to monitor their blood sugar levels.”]. 

Tran discloses providing an assortment of sensors configured with contact of a user’s foot [see Fig. 1F… “electronic assembly”] which is at least an array of sensors for the purpose of monitoring a user’s health including in particular users with diabetes [see Col. 86 and lines 30-55 “The system can be configured to analyze the health of a population having multiple members.” and “the method and system will be discussed as they may relate to the health condition diabetes”]. Tran further discloses this assortment of sensors discussed as including a blood flow sensor and an EMG sensor (which the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body.  As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope.  The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”].
Tran further discloses this assortment of sensors as discussed in claim 14 as including a camera [see Col.14 lines 20-40… “the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body.  As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope.  The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”] and specifically taking and conveying images of a foot [see Fig. 1B-1C].
such differentiation may be determined by assessing neural traffic at a plurality of sites on the body such as near a particularly sweaty region of the skin to assess acetylcholine nerve states, or near a muscular structure for assessment of epinephrine related nerve states, simultaneously so as to assess relationships there between, near an erogenous zone for assessment of cholinergic or vesicular acetylcholine transporter related nerves, and the like.” and para 10… “the purposes of patient selection for a treatment, treatment feedback, treatment outcome prediction, and treatment follow-up” and see para 3… “The present disclosure relates to the field of physiologic monitoring” and para 5… “As chronic diseases continue to proliferate throughout the world, there is a heightened need to treat such conditions in a cost effective manner.  New treatments and remote monitoring of patients with cardiovascular diseases (heart failure, post stroke, etc.), diabetes”]
Greiser discloses that displaying physiological parameters (ie diagnostic information) together with a medical image (ie simultaneously with the image) provides easy access of the diagnostic information associated with the medical image to the specialist viewing the data [see para 19… “The associated value of the physiological parameter can be displayed together with the medical image data record. Thus the associated values of the physiological parameter can be provided particularly easily to a specialist who is looking at the medical image data records.  Thus the specialist can assess the medical image data records particularly easily.”] in the analogous art of The invention relates to a method for generating medical image data records and a medical imaging device.”]
Since the use of blood flow sensor and an EMG sensor as taught by Tran provide additional information on a diabetic’s foot including blood flow and the muscle condition of the of muscles in the foot and since Cumbie is directed treating diabetes (a condition that can affect blood flow and oxygenation of surrounding tissue) it would have been obvious to one having ordinary skill in the art to further modify Cumbie in view of Tran by including a blood flow sensor and a EMG sensor to provide measurements and then to analyze data from these sensors  because absent unexpected results such a modification would provide additional information on a user’s foot being treated thereby providing an accurate way to determine if the treatment of a foot is working correctly.
Additionally, since the use of these sensors as taught by Tran provide additional information on a diabetic’s foot and since Cumbie is directed at helping treat diabetics it would have been obvious to one having ordinary skill in the art to further modify Cumbie in view of Tran by including a camera and a step of convening images taken the camera similarly as that disclosed by Tran because absent unexpected results such a modification would provide additional information on a user’s foot being treated thereby providing an accurate way to determine if the treatment of a foot is working correctly.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cumbie in view of Tran to measure the first and second diagnostics at the same time similar to that disclosed by Toth because as taught by Toth measuring multiple physiological parameters at the same time helps provide 
	Finally, since presenting image data simultaneously with diagnostic information provides ease of access to a practitioner between both forms of physiological information as taught by Greiser, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cumbie in view of Tran in view of Toth to display both the diagnostic information and image information simultaneously similarly to that disclosed by Greiser.

Regarding Claim 15, Col. 12 lines 16-40 of Tran further discloses processing data to sent to a mobile device [see “In either case, the controller receives raw data from pressure sensors and generates pressure data for transmission to a local base station or a smart phone.”]. Thus, Cumbie in view of Tran in view of Toth in view of Greiser is understood to convey the diagnostic information to an application on a mobile phone.



Regarding Claim 16, see para 20 of Cumbie which discloses a UV light for sanitization [see “A variety of germicidal lights may be used to prevent and treat infections, diseases, and disorders, including, but not limited to, UVC, pulsed light that is rich in UVC and contains synergistic wavelengths, UV wavelengths with germicidal characteristics”]


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbie in view of Tran in view of Centen et al (WO-2017008138) hereafter known as Centen in view of Greiser.

Cumbie discloses:
An foot diagnostic device [see abstract… “A device to treat infections, diseases, and disorders.” And see Figs 6-7 which clearly show the device as being configured for the foot and para 19 which discloses the device as being capable of applying light which  at the very least can be used for diagnostic issues] comprising:
a housing operable to receive and enclose a foot [see Fig. 1 and Figs. 6-7… element 110 is at least a housing and Figs. 6-7 which show the device as enclosing a human foot];
a first stimulus device within the housing configured to provide a stimulus to the foot [see para 54… “For example the light could pulse until the nail had a surface temperature of 80 degrees F. and then could alternate pulses and pauses to maintain that temperature throughout treatment.” Pulsing light is a first stimulus. Also see para 107… “a source of light 120”… a source of light is understood to produce the pulsing light. Thus element 120 is at least a first stimulus device].
a first sensor device within the housing configured to receive a stimulus communicated through at least a portion of the foot placed in the housing  [see para 54… “For example the light could pulse until the nail had a surface temperature of 80 degrees F. and then could alternate pulses and pauses to maintain that temperature throughout treatment.” This section indicates a temperature sensor which is a first sensor device]
a second stimulus device within the housing, the second stimulus device providing a different kind of stimulus than the first stimulus device [see para 117… “Cooling of an area could also stress an organism and is also called out as a treatment as well as variations in cooling and heating.  In one embodiment a small thermoelectric device that can both heat and cool is attached to the area being treated and a series of alternating temperatures is used to further stress the organisms and to promote stimulation of tissues for healing.” Cooling is a second stimulus. The structures that performing the cooling of attached treated area is at least a second stimulus device]
a second sensor device within the housing configured to receive a stimulus communicated by the second stimulus device [see para 117… “Cooling of an area could also stress an organism and is also called out as a treatment as well as variations in cooling and heating.  In one embodiment a small thermoelectric device that can both heat and cool is attached to the area being treated and a series of alternating temperatures is used to further stress the organisms and to promote stimulation of tissues for healing.” The temperature sensor of specifically the treatment area (note this different from the first sensor device since that is directed to the temperature of specifically a user’s nail].
a microprocessor in communication with the first and second sensor devices, wherein the microprocessor [see para 199 “The control system could have a microprocessor capable of running a large number of programs.  The control system could also have the ability to communicate with other device and computers by use of a cable connected to its programming/communications port or via a wireless interface” a control system with a microprocessor is at least a microcomputer and since this structure running the entire device the sensor devices and stimulus devices are operating and correlating information as claimed]
However, while Cumbie discloses a first and second sensor devices, Cumbie fails to disclose measuring a first and second diagnostic as all Cumbie detects is if light and heat are reached by the foot through the measurement of temperature. Additionally, Cumbie fails to disclose an image capture device located in the housing and positioned to capture an image of the foot or “wherein the first sensor device and the second sensor device synchronize data received by the first sensor device and the second sensor device such that the data received is processed together”.  Additionally, Cumbie fails to disclose “wherein the first and second sensor devices are directed to the same area of the foot”. Finally, Cumbie fails to fully disclose “the microprocessor is operable to synthesize the first diagnostic and the second diagnostic and the captured image of the foot from the image capture device in real time such that one or more of the first diagnostic and the second diagnostic may be view with the captured image of the foot”.
Tran discloses providing an assortment of sensors configured with contact of a user’s foot [see Fig. 1F… “electronic assembly”] which includes sensors that measure physiological parameters for the purpose of monitoring a user’s health including in particular users with diabetes [see Col. 86 and lines 30-55 “The system can be configured to analyze the health of a population having multiple members.” and “the method and system will be discussed as they may relate to the health condition diabetes”]. Tran further discloses this assortment of sensors discussed as including a the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body.  As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope.  The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”].
Tran further discloses this assortment of sensors as discussed as including a camera [see Col.14 lines 20-40… “the human foot electrically touches a pad on the shoe to provide contacts for a BAN communication network with sensors mounted on the wearer's body.  As noted above, the sensors can be an EMG detector, EEG detector, an EKG detector, an ECG detector, a bioimpedance sensor, an electromagnetic detector, an ultrasonic detector, an optical detector, a differential amplifier, an accelerometer, a video camera, a sound transducer, or a digital stethoscope.  The bioimpedance sensor can determine one of: total body water, compartmentalization of body fluids, cardiac monitoring, blood flow, skinfold thickness, dehydration, blood loss, wound monitoring, ulcer detection, deep vein thrombosis, hypovolemia, hemorrhage, blood loss, heart attack, stroke attack.”] and specifically taking and conveying images of a foot [see Fig. 1B-1C].
The use of multiple electrical signal sensors 115a at different locations or at similar locations may be useful for redundancy purposes, to accommodate feet of different sizes, to accommodate imprecise placement of the user’s feet, for example”] in the analogous art of diagnostics that measure physiological parameters at the foot [see para 6… “wherein the at least two electrical signal sensors cooperate with each other to obtain one of the at least one biological signal from the user via the feet of the user”].
Greiser discloses that displaying physiological parameters (ie diagnostic information) together with a medical image (ie synthesizing the first diagnostic and the second diagnostic and the captured image of the foot from the image capture device in real time such that one or more of the first diagnostic and the second diagnostic may be view with the captured image of the foot”) provides easy access of the diagnostic information associated with a medical image to a specialist viewing the data [see para 19… “The associated value of the physiological parameter can be displayed together with the medical image data record. Thus the associated values of the physiological parameter can be provided particularly easily to a specialist who is looking at the medical image data records.  Thus the specialist can assess the medical image data records particularly easily.”] in the analogous art of diagnostics that employ imaging The invention relates to a method for generating medical image data records and a medical imaging device.”]
Since the use of blood flow sensor and an EMG sensor as taught by Tran provide additional information on a diabetic’s foot including blood flow and the muscle condition of the of muscles in the foot and since Cumbie is directed treating diabetes (a condition that can affect blood flow and oxygenation of surrounding tissue) it would have been obvious to one having ordinary skill in the art to modify Cumbie in view of Tran by including a blood flow sensor and a EMG sensor to provide measurements related to these features around the areas being provided stimuli because absent unexpected results such a modification would provide additional information on a user’s foot being treated thereby providing an accurate way to determine if the treatment of a foot is working correctly. Cumbie in view of Tran encompasses collecting multiple forms of information including diagnostic information to help provide monitoring the effects of diabetes, the collection is understood to recite “synthesizing the first diagnostic and second diagnostic and outputting information” which may be correlated as claimed.
Additionally, since the use of these sensors as taught by Tran provide additional information on a diabetic’s foot and since Cumbie is directed at helping treat diabetics it would have been obvious to one having ordinary skill in the art to further modify Cumbie in view of Tran by including a camera and a step of convening images taken the camera similarly as that disclosed by Tran because absent unexpected results such a modification would provide additional information on a user’s foot being treated thereby providing an accurate way to determine if the treatment of a foot is working correctly.

Finally, since presenting image data together with diagnostic information provides ease of access to a practitioner between both forms of physiological information as taught by Greiser, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cumbie in view of Tran in view of Centen to display both the diagnostic information and image information together (ie synthesize the first diagnostic and the second diagnostic and the captured image of the foot as claimed) similarly to that disclosed by Greiser.


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the objections of these claims as set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

	The closest prior art of record is Cumbie in view of Tran in view of Freeman in view of Centen. Cumbie in view of Tran in view of Freeman in view of Centen discloses 
a foot diagnostic device comprising: a housing having a base and a cover, the base and the cover being mechanically coupled to each other and operable to enclose a human foot, a foot bed formed in the base of the housing, an image capture device positioned within the housing such that the image capture device can capture image information comprising an image or video of a user’s foot placed in the foot bed, and a sensor array positioned within the foot bed. Cumbie in view of Tran in view of Freeman in view of Centen further recites that the sensor array includes a nerve stimulus and a nerve sensor, a muscle stimulus and a muscle sensor, a light source and an oxygen saturation sensor, and a blood flow sensor. Additionally, Cumbie in view of Tran in view of Freeman in view of Centen discloses that the microcomputer is operable to collect the image information from the image capture device such that the image capture information corresponds to the multiple kinds of the diagnostic information. 
However, Cumbie in view of Tran in view of Freeman in view of Centen fails to disclose that the microcomputer is further operable to transmit the image capture information and the multiple kinds of the diagnostic information recorded such that the image capture information and the multiple kinds of the diagnostic information are displayed at similar locations on the foot. Furthermore, nothing when viewed with Cumbie in view of Tran in view of Freeman in view of Centen obviates this deficiency. It is important to note that the allowable feature is not simply a microcomputer that is all together with the rest of claimed features is what defines the invention over the prior art. Thus, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792